internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-110673-99 date date legend p2 p1 sec_1 sec_2 l1 date a date b date c date d date x date e date f w company officials tax professionals authorized representatives this responds to your date letter on behalf of the above taxpayers requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested by sec_1 as the common parent of the s1- sec_2 group for sec_1 and sec_2 to make an election to file a life-life consolidated federal_income_tax return with sec_1 as the common parent of the s1- sec_2 life-life group under sec_1504 and sec_1_1502-75 of the income_tax regulations hereinafter referred to as the election effective for their short w tax_year ie beginning on date c and ending on date d the returns of p2 sec_1 and sec_2 for the year for which the election is requested are presently being examined by the applicable district_director this request has been coordinated with the district_director pursuant to rev procs and i r b pincite and respectively and rev procs and 1999_1_irb_6 and respectively additional information was received in a letter dated date the material information is summarized below p2 is the common parent of a consolidated_group that has a calender taxable_year and uses the accrual_method of accounting p2 is a holding_company and it files a life-nonlife consolidated_return that includes l1 a wholly owned life_insurance subsidiary and other subsidiaries that are not relevant for purposes of this request prior to date c p1 was the common parent of a consolidated_group that had a calender taxable_year and used the accrual_method of accounting sec_1 was a wholly owned subsidiary of p1 and sec_2 was a wholly owned subsidiary of sec_1 p1 treated sec_1 and sec_2 as life_insurance_companies subject_to tax under sec_801 and included them in p1's life-nonlife consolidated_return p1 and p2 are and have always been unrelated to each other on date b p2 acquired sec_1 including sec_2 from p1 for cash in a fully taxable transaction it is represented that p’s acquisition of sec_1 and the deemed acquisition of sec_2 constituted qualified_stock purchases within the meaning of sec_338 p1 and p2 made sec_338 elections with respect such acquisitions and p1 and p2 treated such acquisitions as sec_338 transactions on date e which is the extended due_date p1 filed its life-nonlife return for its taxable_year ending on date d included in p1's return was the income from sec_1 and sec_2 for their short_year ending on date b ie for the period beginning on date a and ending on date b the income from the deemed sale of sec_1's and sec_2's assets and the income from the triggering of sec_1's and sec_2's life_insurance_reserves p1 treated sec_1 and sec_2 as life_insurance_companies on its consolidated_return also on date e which is the extended due_date p2 filed its life-nonlife return for its taxable_year ending on date d and sec_1 and sec_2 each filed a separate short_period return for their short w tax_year ie for the period beginning on date c and ending on date d sec_1's return was as a life_insurance_company and sec_2's return was as a nonlife company the election was due on date x which is before date e because an extension to file a consolidated_return was not filed by sec_1 for the s1- sec_2 group however for various reasons neither the election nor a life-life consolidated_return for sec_1's and sec_2's short w tax_year was filed on date f which is after the due_date for the election and after date e the district_director notified p2 sec_1 and sec_2 that it reclassified sec_2 as a life company for its short w tax_year but that sec_1 and sec_2 could not file a life-life consolidated_return for sec_1’s and sec_2’s short w tax_year because the election had not been timely filed the period of limitations on assessment under sec_6501 has not expired for p2’s sec_1's and sec_2's taxable_year s in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed sec_1501 provides that an affiliated_group_of_corporations shall have the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for the taxable_year in lieu of separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 prior to the day prescribed by law for the filing of such return the making of a consolidated_return is considered such consent sec_1504 provides that two or more domestic insurance_companies each of which is subject_to tax under sec_801 shall be treated as includible corporations for purposes of applying subsection a to such insurance_companies alone sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent's return sec_1_1502-75 provides that a corporation consents to filing a consolidated_return for the first consolidated_year by joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation sec_1_1502-75 provides that if a group wishes to exercise its privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and attached to the consolidated_return for such year form_1122 is not required for the taxable_year if a consolidated_return was filed by the group for the immediately preceding_taxable_year sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but for no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for sec_1 and sec_2 to file the election provided sec_1 and sec_2 show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by p2 sec_1 sec_2 company officials tax professionals and authorized representatives explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that sec_1 and sec_2 relied on them to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that sec_1 and sec_2 have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for sec_1 and sec_2 to file the election ie for sec_1 and sec_2 to file a consolidated life-life return with sec_1 as the common parent of the group and for sec_2 to attach a form_1122 for their taxable_year ending on date d the above extension of time is conditioned on the taxpayers’ p2's sec_1's and sec_2's tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 sec_1 and sec_2 must amend their returns for their short w tax_year to file a consolidated life-life return with sec_1 as the common parent of the group and attach a form_1122 for sec_2 see sec_1_1502-75 and b a copy of this letter should also be attached to the returns we express no opinion with respect to whether sec_1 and sec_2 in fact qualify substantively to file a consolidated_return p2's acquisition of sec_1 including sec_2 qualifies for sec_338 treatment or sec_1 and or sec_2 qualify as life or nonlife companies for any applicable tax_year in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to the company official and authorized representative so designated on the power_of_attorney on file in this office philip j levine assistant chief_counsel corporate sincerely yours
